Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald Lee Robertson appeals the district court’s orders dismissing his employment discrimination action and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Robertson v. Flowers Baking Co. of Lynchburg, LLC, No. 6:11-cv-00013-NKM-BWC, 2012 WL 830097 (W.D.Va. Mar. 6, 2012) & (Apr. 19, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.